                 Case
                 Case:3:18-cv-01865-RS
                       19-15456, 03/14/2019,
                                         Document
                                             ID: 11227322,
                                                    211 Filed
                                                           DktEntry:
                                                              03/20/19
                                                                     1-1,Page
                                                                         Page11of
                                                                                of33

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            March 14, 2019


       No.:                 19-15456
       D.C. No.:            3:18-cv-01865-RS
       Short Title:         State of California, et al v. Wilbur Ross, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case
        Case:3:18-cv-01865-RS
              19-15456, 03/14/2019,
                                Document
                                    ID: 11227322,
                                           211 Filed
                                                  DktEntry:
                                                     03/20/19
                                                            1-1,Page
                                                                Page22of
                                                                       of33




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  MAR 14 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 STATE OF CALIFORNIA, by and                  No. 19-15456
 through Attorney General Xavier
 Becerra; COUNTY OF LOS
                                              D.C. No. 3:18-cv-01865-RS
 ANGELES; CITY OF LOS ANGELES;
 CITY OF FREMONT; CITY OF LONG                U.S. District Court for Northern
 BEACH; CITY OF OAKLAND; CITY                 California, San Francisco
 OF STOCKTON,
                                              TIME SCHEDULE ORDER
              Plaintiffs - Appellees,

 LOS ANGELES UNIFIED SCHOOL
 DISTRICT,

              Intervenor-Plaintiff -
 Appellee,

   v.

 WILBUR ROSS, in his official capacity
 as Secretary of the U.S. Department of
 Commerce; UNITED STATES
 DEPARTMENT OF COMMERCE;
 RON JARMIN, in his official capacity
 as Acting Director of the U.S. Census
 Bureau; U.S. CENSUS BUREAU,

              Defendants - Appellants.



The parties shall meet the following time schedule.
        Case
        Case:3:18-cv-01865-RS
              19-15456, 03/14/2019,
                                Document
                                    ID: 11227322,
                                           211 Filed
                                                  DktEntry:
                                                     03/20/19
                                                            1-1,Page
                                                                Page33of
                                                                       of33

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Thu., March 21, 2019          Mediation Questionnaire due. If your registration for
                              Appellate ECF is confirmed after this date, the
                              Mediation Questionnaire is due within one day of
                              receiving the email from PACER confirming your
                              registration.
Fri., April 12, 2019          Transcript shall be ordered.
Mon., May 13, 2019            Transcript shall be filed by court reporter.
Fri., June 21, 2019           Appellants' opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Mon., July 22, 2019           Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: John Brendan Sigel
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
